Citation Nr: 9916520	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

Entitlement to a rating in excess of 10 percent for bronchial 
asthma.

Entitlement to service connection for a mass at the medial 
aspect of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel
INTRODUCTION

The veteran had active service from January 1991 to May 1995.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in January 1997 that granted service connection for bronchial 
asthma, with an evaluation of 10 percent, and denied service 
connection for a mass at the medial aspect of the left ankle.

The issues of the proper evaluation for service connected 
chronic low back strain, tinea cruris, and malunited left 
second metacarpal fracture residuals were previously on 
appeal.  During a hearing at the RO in August 1997, the 
veteran testified that he felt he had a "moderate back 
ailment," and that he thought he was entitled to a 30 
percent rating for tinea cruris, and a 10 percent rating for 
malunited left second metacarpal fracture residuals.  By a 
hearing officer decision in October 1997, the veteran was 
granted an evaluation of 20 percent for chronic low back 
strain, described as commensurate with a moderate back 
disability under the rating criteria.  The veteran was also 
granted a 30 percent evaluation for tinea cruris and a 10 
percent evaluation for malunited left second metacarpal 
fracture residuals, as requested by the veteran during his 
August 1997 RO hearing.  Inasmuch as the benefits sought on 
appeal as to these claims have been granted, these issues are 
no longer before the Board.  See AB v. Brown,  6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran's service connected bronchial asthma is 
manifested by moderate asthmatic attacks rather frequent with 
moderate dyspnea on exertion between attacks; and currently 
requires daily inhalational medication.

2.  The claim for service connection for a mass at the medial 
aspect of the left ankle is not accompanied by any medical 
evidence to support the claim.

3.  The claim for service connection is not plausible.


CONCLUSIONS OF LAW

1.  Bronchial asthma is 30 percent disabling according to the 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1998)38 C.F.R. §§ 4.1, 4.2, 4.10, and Part 4, Code 
6602 (as in effect prior and after October 7,1996).

2.  The claim for service connection for a mass at the medial 
aspect of the left ankle is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are negative for any 
treatment or diagnoses relating to his left ankle.  According 
to the report of his separation examination in May 1995, he 
reported "shortness of breath periodicly [sic] at night 
while sleeping."

VA treatment records dated in January 1996 note that the 
veteran complained of "SOB [shortness of breath] on 
exertion,[and] [the veteran] has noted some wheezing."  It 
was also noted that a pulmonary function test was "normal," 
with FEV-1 [forced expiratory volume in one second] as 94 
percent of predicted, and FEV-1/FVC [forced vital capacity] 
as 84 percent.

A VA examination in October 1996 recorded the veteran's 
complaints of a "two year history of intermittent wheezing 
and shortness of breath" that were getting worse.  
Examination revealed that "the lung fields showed scattered 
inspiratory and expiratory wheezes throughout," and a 
diagnosis of bronchial asthma was given.

A VA pulmonary function test in October 1996 found the 
veteran's FEV-1 was 91 percent of predicted, and FEV-1/FVC 
was 84 percent.  The interpretation given was:  "Suggestion 
of minimal obstruction.  Marginal response to beta-adrenergic 
spray.  Unchanged as compared to 1/17/96."

VA examination records dated in October 1996 included a 
diagnosis of "residuals of left ankle trauma."  Other VA 
examination records from October 1996 noted the veteran's 
report of recurring injuries to his left ankle during 
parachute jumps while in service, and his complaint of 
swelling in the medial aspect of the left ankle with 
prolonged standing or walking.  The diagnosis was "mass at 
the medial aspect of the left ankle of undetermined 
etiology."  An x-ray report dated October 1996 noted that 
"There may be soft tissue swelling about the ankle 
posteriorly," and that there was "no evidence of an ankle 
effusion," and "no bone abnormality identified."

A VA treatment record dated July 18, 1997 noted that the 
veteran complained of chronic bronchial asthma.  A lung exam 
revealed "dyspnea, rhonci [sic] and wheezes on both lung 
fields."  Another VA record dated the same day noted that 
the veteran was "has not been taking any medication," and 
that the veteran was prescribed "asthma:  albuterol inhaler 
1-2 puffs, every 4-6 hours if needed."

During a hearing at the RO in August 1997, the veteran 
testified that the he was on a daily inhaler for his asthma, 
which he took as needed an average of four times a day.  The 
veteran further testified that his asthma interfered with his 
work as a police officer, and that he needed an inhaler in 
order to do his job.  The veteran stated that his asthma 
problems could arise at any time, with or without physical 
activity.  The veteran testified that he had never missed a 
day of work due to asthma.  The veteran also testified that 
he thought his asthma symptoms were "moderate," and 
deserved a 30 percent evaluation.

During the August 1997 hearing at the RO, the veteran also 
testified that during his separation examination he "checked 
off aches and pains in [his] joints and bone deformity," in 
order to "cover this unexplained mass of swollen left 
ankle."  The veteran also testified that he did not have the 
ankle problem prior to service, and that he thought it was 
caused by numerous parachute jumps and road marches.  The 
veteran stated that he first noticed the ankle problem in 
July of 1994, but did not seek medical treatment for it 
during service.  The veteran testified that the first 
treatment for the left ankle was during a VA compensation 
examination after service.

Analysis

Rating for Bronchial Asthma
In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

When regulations concerning entitlement to a higher rating 
are changed during the course of a pending claim, the veteran 
is entitled to a decision on his claim under the criteria 
which are most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that the veteran's claim relating to his 
bronchial asthma was filed prior to October 7, 1996, when the 
rating criteria for respiratory disorders were revised.  
Therefore, under Karnas v. Derwinski, the veteran is entitled 
to consideration under the criteria in effect both before, 
and after October 1996, and a decision which reflects the 
criteria most favorable to him.

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating for a service-connected disability.  The 
Court found two important reasons for this distinction-
consideration of "staged" ratings and the adequacy of the 
statement of the case.  The use of staged ratings will 
therefore be considered in this decision.

Rating criteria in effect prior to October 7, 1996
The following criteria were in effect prior to October 1996 
for rating bronchial asthma:
Pronounced; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health, 100;
Severe; frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded, 60;
Moderate; asthmatic attacks rather frequent (separated 
by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks, 30;
Mild; paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks; 10.
Note:  In the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks 
must be of record.
Diagnostic Code 6602 (effective prior to 10-07-96).

The record shows that the veteran complained of some 
shortness of breath during his separation examination in May 
1995, and shortness of breath on exertion during VA treatment 
in January 1996.  The veteran was diagnosed with asthma in 
January 1996, and in October 1996 continued to complain of 
"...intermittent wheezing and shortness of breath" that was 
getting worse.  The veteran was given a prescription for an 
inhaler in July 1997, and during his hearing at the RO in 
August 1997, the veteran testified that he used this inhaler 
approximately four times a day.  The veteran also testified 
that asthma symptoms could arise at any time, with or without 
exertion.


The evidence supports a rating of 30 percent under the rating 
criteria in effect prior to October 1996.  VA treatment 
records dated July 18, 1997 noted that the had "dyspnea, 
rhonci [sic] and wheezes on both lung fields."  The veteran 
testified during his August 1997 hearing that his symptoms 
could arise at any moment and required the use of an inhaler.  

The medical evidence showing dyspnea and wheezing in both 
lung fields, as well as the frequency of asthmatic attacks 
indicates a moderate form of bronchial asthma.  Moreover, 
dyspnea on exertion has been documented in the medical 
records.  Therefore, the evidence of record supports a rating 
of 30 percent for bronchial asthma under the rating criteria 
in effect prior to October 1996.  Clearly, the requirements 
for a rating in excess of 30 percent under the cited rating 
criteria have not been satisfied as the record does not show 
attacks occurring on a weekly basis, nor has marked dyspnea 
on exertion been documented by the medical records. 

Rating criteria in effect after October 7, 1996

The following criteria became effective after October 1996 
for rating bronchial asthma:

	FEV-1 less than 40-percent predicted, or; FEV-1/FVC less 
than 40 percent, or ; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, 100;
	FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, 60;
	FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 
56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication, 30;
	FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; intermittent inhalational or oral 
bronchodilator therapy, 10.
	Note:  In the absence of clinical findings of asthma at 
time of examination, a verified history of asthmatic attacks 
must be of record.
	Diagnostic Code 6602 (effective after 10-07-96).

The record shows that a pulmonary function test in January 
1996 noted the veteran's FEV-1 as 94 percent of predicted, 
and FEV-1/FVC as 84 percent.  A subsequent pulmonary function 
test in October 1996 found an FEV-1 of 91 percent of 
predicted , and FEV-1/FVC of 84 percent.  These clinical 
results are better than the required FEV-1 of 56- to 70-
percent predicted, or FEV-1/FVC of 56 to 70 percent that 
would warrant a rating above 10 percent.  However, the record 
also indicates that on July 18, 1997 the veteran was 
prescribed an inhaler for use every 4-6 hours if needed.  The 
veteran testified during his August 1997 hearing at the RO 
that he used the inhaler approximately 4 times a day.  The 
use of daily inhalational medication warrants a rating of 30 
percent.  Since the record does not indicate monthly visits 
to a physician for required care of exacerbations, or 
intermittent courses of systemic corticosteroids, a rating of 
60 percent is not in order.  The veteran is therefore 
entitled to a rating of not higher than30 percent for 
bronchial asthma.  A review of the record does not reflect 
that the veteran's disability met the criteria for a rating 
in excess of 30 percent at any time since 1996.  Moreover, it 
appears from the medical records that the condition has not 
improved to any significant degree for any length of time; 
thus, staged ratings as set forth in the Fenderson case are 
not for application in the instant case.

Service Connection for a Left Ankle Disorder

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Veterans Appeals (Court) has held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of a current diagnosis 
concerning his left ankle, specifically the "mass at the 
medial aspect of the left ankle" noted during a VA 
examination in October 1996.  Other VA records described it 
as "residuals of left ankle trauma."  However, there is no 
medical evidence of any left ankle problems in service, and 
the veteran's testimony that he "checked off aches and pains 
in [his] joints and bone deformity" cannot substitute for a 
medical diagnosis concerning his left ankle.

The veteran testified that his ankle problems began in July 
1994, and that he thought it was related to several parachute 
jumps and road marches that he participated in during his 
time in service.  Nevertheless, the veteran has not submitted 
any medical evidence to connect his current left ankle 
problems with an injury or disease that occurred during his 
military service.  Although the veteran's statements and 
testimony must be accepted as true for determining whether 
his claim is well grounded, his opinion that his current left 
ankle problems are related to service cannot make his claim 
well grounded because, as a lay person, the veteran is not 
qualified to give a medical opinion.  Espiritu.  Medical 
evidence regarding medical diagnosis and etiology is 
required.  In this case, there is no medical evidence showing 
that the current problems the veteran is having with his left 
ankle are connected to service.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met.  Since the veteran 
has not provided any medical evidence showing a nexus between 
current left ankle problems and service, it must be concluded 
that veteran's claim is not plausible and it must be denied 
as not well grounded.



ORDER

A rating of 30 percent for bronchial asthma is granted, 
subject to the regulations governing awards of monetary 
benefits.

In the absence of a well grounded claim, service connection 
for a mass at the medial aspect of the left ankle is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

